Law Offices Stradley, Ronon, Stevens & Young, LLP 2600 One Commerce Square Philadelphia, Pennsylvania19103-7098 (215) 564-8000 Direct Dial - (215) 564-8048 1933 Act File No. 33-47287 1940 Act File No. 811-06637 July 6, 2010 VIA EDGAR U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549-0505 Attn:Mr. Brion R. Thompson Re: The UBS Funds - CIK No. 0000886244 Request for Withdrawal of Amendment to Registration Statement on Form N-1A File Nos. 33-47287 and 811-06637 Mr. Thompson: I am writing on behalf of the above-referenced Registrant, pursuant to Rule 477(a) under the Securities Act of 1933, as amended (the “1933 Act”), to request the consent of the U.S. Securities and Exchange Commission (the “Commission”) to the withdrawal of the Post-Effective Amendment Nos. 58/59 (the “Amendment”) to the Registrant’s registration statement on Form N-1A filed with EDGAR submission type 485APOS, which was accepted via the EDGAR system at 3:01 p.m. on July 2, 2008 (Accession No. 0001386893-08-000031). The Amendment had been submitted to register shares of the UBS Tax Free Short-Intermediate Bond Fund (the “Fund”) under the 1933 Act.Subsequent to the filing of the Amendment with the Commission, the Registrant has determined not to commence operations of the Fund.Shares of the Fund have never been offered to the public and the Amendment has not become effective. Based upon the foregoing, the Registrant respectfully submits that such a withdrawal would be consistent with the public interest and the protection of investors.The Fund requests that, in accordance with the provisions of Rule 477(a) under the 1933 Act, the Commission accept this application for withdrawal of the Amendment. If you have any questions, or require anything further regarding the request, please contact me at (215) 564-8048. Very truly yours, /s/ Jana L. Cresswell Jana L. Cresswell
